Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ashley Wells on 03/12/2021.
           The application has been amended as follows: 
           In line 1 of claim 12, the language of “the etching composition according” has been replaced with --the method according--
          In line 1 of claim 13, the language of “the etching composition according” has been replaced with --the method according--
Allowable Subject Matter
Claims 1-3, 6-8, 11-13 allowed.
         The following is an examiner’s statement of reasons for allowance: 
     Applicant’s arguments, see 7-10 of the response, filed 2/19/2021, with respect to the rejection of claims 1-3 under 35 U.S.C. §103 as being unpatentable over Hara etal. (US 2008/0203060) in view of Lee et al. (US 2007/0077353), and further in view of Hong et al.
(US2015/0348799)/ the rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Hong et al (US 2015/0348799) ( particularly the arguments that the disclosures of Hara, Lee, and Hong do not meet Applicant’s “An silicon nitride etching composition effective to selectively wet etch a silicon nitride film, consisting of: an inorganic acid; a silicon-based compound represented by the claimed Chemical Formula 1 ; from 0.01 to 1 wt%, based on total weight of the etching composition, of an ammonium-based compound consisting of ammonium acetic acid, as required in amended claim 1, because the silicon nitride etching composition of Hara contains: phosphoric acid (para. [0017]); a boron compound (Abstract and claim 1); a silicon-based compound (para. [0023]); and water (para. [0016]) and Hong does not specify “ammonium acetic acid”; the disclosure of Lee, and Hong do not meet Applicant’s “A silicon nitride etching composition effective to selectively wet etch a silicon nitride film, consisting of :an inorganic acid;a silicon-based product obtained by reacting a compound of the claimed Chemical Formula 2 with phosphoric acid in an anhydrous state at 170 °C to 220 °C;from 0.01 to 1 wt%, based on total weight of the etching composition, of an ammonium-based compound consisting of ammonium acetic acid, as required in amended claim 6 because  the etching composition of Lee’224 contains many additional materials and Hong does not specify “ammonium acetic acid”) have been fully considered and are persuasive.  The final rejection of claims 1-3 under 35 U.S.C. §103 as being unpatentable over Hara etal. (US 2008/0203060) in view of Lee et al. (US 2007/0077353), and further in view of Hong et al.

 Regarding claim 11, the cited prior art of record fails to disclose or render obvious a method comprises a step of providing an etching composition that does not contain fluorine and that consists of: an inorganic acid; a silicon-based compound represented by the claimed Chemical Formula 1 or Chemical Formula 2, in combination with the rest of the steps of claim 11
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713